 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Springs CorporationandUpholsterers'InternationalUnion of North America, AFL-CIO.Case 11-CA-2776. July 12,1966DECISION AND ORDEROn February 18, 1966, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom, and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. 'He further found that the Respondent had notengaged in certain other unfair labor practices alleged in,the com-plaint and recommended that such allegations be dismissed. There-after,-the Respondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing, and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Board hasconsidered the entire record in the case, including the Trial Examin-er'sDecision and the Respondent's exceptions and brief, and herebyadopts the Trial Examiner's findings, conclusions, and recommenda-tions to the extent consistent herewith.We agree with the Trial Examiner that Supervisor Emerson'sremarks violated Section 8 (a) (1) of the National Labor RelationsAct, as amended. However, we find merit in Respondent's exceptionto- the Trial Examiner's conclusion that Emerson's statement toWright concerning Respondent's purported bargaining strategy sup-ports a finding that Respondent did not bargain in good faith.The, Trial Examiner found that Respondent's foremen wereinformed by higher management that Respondent would engage indelaying tactics until a new election could be secured and that thisdemonstrated an inflexible position. In reaching this conclusion, theTrial Examiner mainly relied upon employee Wright's testimonyconcerning a conversation she had had with Foreman Emerson. Hav-ing found that Emerson had told Wright that Respondent wouldfight the Union and would protract bargaining until the Union couldbe voted out, the Trial Examiner then concluded that such statementdid not express Emerson's personal opinion but in fact representedwhat higher management had told Emerson and other supervisorypersonnel at a foremen's meeting. The Trial Examiner's principalbasis for this latter finding was his holding that Emerson's state-ment to Wright was to the effect that Respondent's bargaining strat-160 NLRB No. 14. NATIONAL SPRINGS CORPORATION149egy and union matters had been discussed at a foremen's meeting andthe Trial Examiner's view that Emerson had no reason to misrepre-sent to Wright what occurred at such meeting.We are not persuaded that Wright's testimony is sufficiently clearor probative to warrant the interpretation of the Trial Examiner,or, even accepting his interpretation, that there is substantial basisfor concluding that Emerson's statement in fact revealed what man-agement said.Wright's testimony, credited by the Trial Examiner,is as follows :Well, Henry [Emerson] had been to a foremen's meeting in theoffice with Mr. Clapp, the President, and when he come back Iasked him what went on and he told me it was about insurance,and I asked him had he discussed the Union and he told me yes;and he told me it was going to be long and drawn out, and that ifPaul [Clapp] and them could hold it off until June, they wouldhave another election and vote it out.Wright thus did not testify that Emerson attributed the protractionstrategy to higher management or say that a statement to this effectwas made at the meeting., Accordingly, we find the evidenceinsuffi-cient to establish that Emerson told Wright that the bargainingstrategy had been discussed at the meeting or to establish the truthof suchan assertion.Furthermore, we do not agree with the Trial Examiner's refusal tocredit testimony by Clapp, Reddick, and Koch, Respondent's presi-dent, assistant secretary, and vice president, respectively, as well asby Emerson, all of whom denied that any discussion of the course ofbargaining had occurred at the foremen's meeting. The Trial Exam-iner's holding rested on his interpretation of the above ambiguous bitof testimony by Wright and the absence of an indication in the rec-ord why Emerson would misrepresent what occurred.' But in view ofthe record as a whole, this credibility resolution is clearly contrary tothe weight of the evidence.Since we conclude for the reasons stated above as well as on therecord as a whole that there is insufficient evidence to establish thatRespondent adopted and maintained a fixed determination to delaybargaining until a new election could be secured, we shall dismiss thecomplaint insofar as it alleges a violation of Section 8(a) (5) of theAct.1Wright's pretrial affidavit concerning this matter is similarly ambiguous2 In determining whether Respondent violated Section 8(a) (5), the Trial Examiner reliedonly on Respondent's purported bargaining attitude as revealed through Emerson's remarksHe concluded that it was not necessary to evaluate Respondent'sactual bargaining posi-tions taken (luring the negotiations No exception was taken to this conclusion and, ac-cordingly,we do not pass upon it. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the above, the strike herein was economic in originrather than an unfair labor practice strike, and the Trial Examiner'sfinding that the Respondent violated Section 8 (a) (3) in refusing,upon application, to reinstate replaced strikers cannot stand.Weshall, therefore, also dismiss the 8(a) (3) allegation of the complaint.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, National Springs Corporation, High Point, North Caro-lina, its agents, officers, successors, and assigns, shall:1.Cease and desist from :(a)Threatening employees with reprisals for engaging in con-certed activities and for giving a statement to a Board agent, andwarning them of the futility of collective bargaining.(b) In any like or related manner, interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form, join, or assist Upholsterers' InternationalUnion of North America, AFL-CIO, or any other labor organization,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action, which is deemed neces-sary to effectuate the policies of the Act :(a)Post at its High Point, North Carolina, plant, copies of thenotice attached hereto, marked "Appendix." 3 Copies of said notice,to be furnished by the Regional Director for Region 11 shall, afterbeing duly signed by the Respondent's representative, be posted byit immediately upon receipt thereof and maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the said Regional Director for Region 11, in writing,within 10 days of the date of this Order, what steps it has taken tocomply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that Respondent violated Section8(a) (5) and(3) of the Act.In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall he substituted for the words "a Decision and Order" the words "a Decreeof the UnitedStates Court of Appeals Enforcing an Order." NATIONAL SPRINGS CORPORATIONAPPENDIXNOTICE TO ALL EMPLOYEES151Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten our employees with reprisals for engag-ing in concerted activities, or for giving statements to Boardagents nor warn them of the futility of collective bargaining.WE WILL NOT in any like or related manner interfere with,restrain, coerce our employees in the exercise of their right toself-organization, to form, join or assist Upholsterers' Interna-tionalUnion of North America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities.All of our employees are free to become, remain, or refrain frombecoming or remaining, members of Upholsterers' InternationalUnion of North America, AFL-CIO, or any other labor organization.NATIONAL SPRINGS CORPORATION,'Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 1624 Wachovia Building, 301 North MainStreet,Winston-Salem, North Carolina 27101, Telephone 723-2911,Extension 302.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe originalcharge herein was served upon Respondenton July 14, 1965.1 Thecomplaint was issuedon August 27, and the case was heard on October 26, 27, and28 andJanuary 28, 1966. A brief was filed by the General Counsel. The issueslitigated related to alleged violations of Section8(a) (1), (3), and (5) of the Act.Uponthe entire record in the case, including my observation of the witnesses,I adopt thefollowing findings and conclusions:1.RESPONDENT'S BUSINESSNational Springs Corporation, herein called Respondent, is a North Carolinacorporation, and is engaged in the manufacture of furniture springs at its High1All dates refer to 1965, unless otherwise stated. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDPoint,North Carolina,plant.Respondent annually ships from its High Point plantto out-of-State points goods valued in excess of $50,000.Respondent is engagedin commerce underthe Act.II.THE LABOR ORGANIZATION INVOLVEDUpholsters'InternationalUnion of North America, AFL-CIO, herein called theUnion, is a labororganization undertheAct.IILTHE UNFAIR LABOR PRACTICESThe complaint, as amended at the hearing, alleges that Respondent violatedSection 8(a)(1) of the Act,inter alia,by threats of reprisal for union activity andby interrogation of employees concerning their union activity, violated Section8(a)(3) and (1) by refusing to reinstate certain strikers on or about Septem-ber 16, and violated Section 8(a)(5) and (1) by refusing to bargain in good faithwith the Union.2 The answer denies any violation.A. Sequence of eventsOn July 22, 1964, the Union was certified as the representative of Respondent'semployees. Bargaining for a contract began on September 25, 1964, and continuedup to the date of the instant hearing without any agreement. In that period therewere 25 bargainingsessions.On July 26, a number of the employees struck, butRespondent continued to operate, hiring replacements for the strikers. On Sep-tember 15, the Union, on behalf of the strikers, submitted to Respondent anunconditional offer to return to work. The next day, Respondent countered witha request that all strikers who desired to return to work present themselves atthe plant at 7:30.a.m. on September 17. Most of the strikers did appear at thetime and place designated, but none of them was rehired, and on September 21,Respondent wrote the Union that there were no openings for any of the strikers.On October 8, the Union renewed its offer- on behalf of all the strikers, and onOctober 11 Respondent stated that those who had reported in person on Septem-ber 17 would be "accorded every legal right due them," but so far as the recordshows, none of the strikers has since been rehired.B.Discussion1.The 8(a)(1) issuesThe amended complaint alleges that Respondent violated Section 8(a)(1) ofthe Act because of various coercive statements to employees by its supervisors,which will be next discussed.a.EmersonRespondent concedes that Emerson became a supervisor early in March. Hedirected the work of employees, including Wright, who at the time of the hearingwas one of the strikers. The amended complaint alleges that on March 22 andApril 14, Emerson made coercive remarks about the Respondent's bargaining pol-icy. In support of these allegations, Wright testified (1) that late in March, afterEmerson had returned from a foremen's meeting, she elicited from him the admis-sion that the Union had been discussed at the meeting and (2) that, with referenceto the contract negotiations, Emerson declared "it was going to be long and drawnout, and that if Paula and them could hold it off until June, they would haveanother eletction and vote it out." Love corroborated Wright as to this incident.Wright added that about April 1, she had another conversation with Emerson, inwhich he again stated that the contract negotiations would be "long and drawnout."2The amended complaint also alleged the discriminatory discharge of McClure on Au-gust 30. However, at the hearing held on January 28, 1966, the parties entered into a set-tlement agreement providing for her immediate reinstatement and other relief and onFebruary 11, 1966 I granted the General Counsel's motion to withdraw the foregoing al-legation ; and, pursuant to such settlement agreement, the evidence relating to her dischargewill not be here considered_3The reference here Is to Paul Clapp, Responent's president. NATIONAL SPRINGS CORPORATION153Although Emerson at first denied that he had ever talked to Wright about thecontract negotiations, he later admitted that he might have told her that the bar-gainingmight last longer than she thought, but he insisted at the hearing thatthiswas only an expression of his personal opinion. He admitted also, that, astestified by Love, he told Wright that if any contract was signed he would buy her"a new outfit," but claimed that the remark was intended merely to be facetious.Even apart from the foregoing vacillation in his testimony, Emerson was notan impressive witness. His responses were hesitant, and, despite his emphaticdenials of any of the coercive remarks attributed to him, neither his tone normanner carried conviction. On the other hand, I was favorably impressed byWright's demeanor and by the spontaneity and specificity of her testimony, and,as already noted, her testimony was corroborated by Love. Accordingly, I creditWright, and find that late in March Emerson told her, after returning from aforemen'smeeting, that the current contract negotiations had been discussed atthat meeting and indicated, in effect, that Respondent's strategy in the negotiationswould be to prolong them until such time as the Union could be "voted out." 4Under the circumstances,Wright was justified in assuming that Emerson was notmerely expressing his personal opinion but was reporting a disclosure made bytop management at the foremen's meeting as to its future bargaining policy 5 Itiswell settled that statements by a supervisor calculated to impress upon employ-ees the futility of collective bargaining violate Section 8(a)(1) of the Act. It isso found here with regard to Emerson's assertion that Respondent would prolongnegotiations until the Union could be voted out.Love testified that late in March Emerson stated that Clapp would "fight thisUnion to the wall before he signed a contract." While denying generally that hediscussedRespondent's bargaining policy with the employees, Emerson did notspecifically contradict the foregoing testimony.Moreover, for reasons alreadyrelated, I have not credited his foregoing general denial. Accordingly, I creditLove as to the foregoing remark, and find that Respondent thereby additionallyviolated Section 8(a)(1).The amended complaint alleges that on April 16 Emerson told an employeethat striking employees would be "blacklisted" and denied reinstatement.Wrighttestified that early in April Emerson warned her that, if the employees struck,Respondent would not only replace them but would also put them on a blacklistand they would "get no jobs in High Point." McClure confirmed that some timeinApril she overheard Emerson deliver the foregoing warning to Wright. Emer-son denied that he had done so. However, for reasons already stated, I do notdeem him a credible witness, and find that, by the foregoing warning that anystrikerswould be blacklisted, Respondent violated Section 8(a)(1) of the Act.The amended complaint further alleges that on May 11, Emerson warned ofreprisals against any employee who had given a Board agent an affidavit regardingEmerson.Wright testified that she had given such an affidavit on April 16, pre-sumably in support of a charge filed on April 14 by the Union against Respond-ent,6 and that on May 1, Emerson told her that "somebody had signed a state-ment on him" and that, if he found out who it was, he would "deal with himpersonally."According to the witness, Emerson disclosed at the same time thatPresident Clapp had upbraided him for talking to the employees about the Union.Emerson denied that he had made any such remarks, insisting that he did notknow about any charge that he was involved in antiunion conduct until after theinstant complaint issued (on August 27). Clapp likewise disclaimed any knowl-edge prior to that date of any such charge. However, as I was favorably im-pressed by Wright's demeanor, and by the circumstantiality of her account of4The Union's certification would be 1 year old onJuly 22,at which time it would nolonger operate as an absolute bar to a new electionEmerson's referenceto the possibilityof voting the Union out in June,may have been predicated on the mistaken assumptionthat the 1-year "certification bar" period ran from the date of the election,which was heldon June 25, 19645Both Clapp and Emerson insisted at the hearingthat at themeeting there was nodiscussion of contract negotiations.This was corroborated by Respondent's assistant secre-tary,Reddick,and its vice president,Koch.However,at this point it is not necessary todetermine whether Emerson's report to Wright was accurate,since its coercive impact onWright would be the same whether or not it was accurateuCase 11-CA-2693Withdrawal of this charge was approved by the Regional Directoron May 14. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheMay I incident, I am disposed to credit her.7 I find therefore that, by Emer-son's threat of reprisals against the author of the affidavit in question, Respondentviolated Section 8(a)(1) of the Act.The amended complaint further alleges that on May 12, Emerson interrogatedan employee about associating with union officials. The only evidence bearing onthiswas Wright's testimony that in the evening of May 1 she entered the automo-bile of Davis, one of the union negotiators, that the next day Emerson asked herwhose automobile it was, and, upon receiving an evasive answer, cautioned herto be careful who she "messed around with or they would have me mixed upwith him." Assuming the veracity of this testimony 8 I find no violation here.While it may be inferred that Emerson was aware that the car belonged to Davis,Inevertheless find that Emerson's concluding remark was intended, and under-stood, merely as a warning that, by entering Davis' car after working hours, Wright,amarried woman, was inviting scandalous gossip.9In view of this context, I find that Emerson's foregoing inquiry about the iden-tityof the owner of the car- (assuming that it was made 10) did not constituteunlawful interrogation but was merely a prelude to a friendly warning to Wrightabout observing the proprieties.It is further alleged that Respondent violated Section 8(a)(1) by Emerson'sstatement to an employee on July 23 that the employee had suffered loss of bene-fits because of involvement with the Union. Wright testified that on July 23, imme-diately after she had attended a bargaining session, Emerson, after asking herabout the progress of negotiations, remarked that, if she had not got mixed upwith the Union, Respondent would have given her a raise. McClure corroboratedWright. Although Emerson denied this, I credit Wright in view of McClure's cor-roborative testimony, and because, for reasons already noted, I consider Wrightamore candid witness than Emerson, and I find that by the foregoing remarkof Emerson Respondent violated Section 8(a)(1).11b.ReddickThe amended complaint alleges certain coercive acts on March 30, by Reddick,an officer of Respondent.7Respondent cites as a circumstance militating against Wright's credibility the conces-sion of the General Counsel at the hearing that, at a conference with Respondent's repre-sentatives on May 7 about the refusal-to-bargain charge then pending, the Board agentwho took Wright's affidavit concerning Emerson did not disclose to Respondent that he hadany employee affidavitshowever, the foregoing concession is of little aid to Respondentunless one assumes that, apart from the foregoing May 7 conference, the Board agent hadno contact with Respondent regarding the charge in Case 11-CA-2693, or, if he did, madeno reference to the substance of the remarks attributed to Emerson by Wright, such aswould have alerted Respondent to the fact that the Board agent had been approached bythe employee involved.s As I did not believe that Wright's testimony on its face established any violation, Iruled at the hearing that there was no need tor Respondent to question Emerson about thisincident, and counsel desisted for that reason from such questioning91t would have been pointless for Emerson to warn her that her open association v ithDavis invited economic reprisals, because she was thereby demonstrating her unionproclivitiesSuch proclivities were already well known to management by reason of thefact that, as a member of the Union's bargaining committee, she had attended the bargain-ing sessions, anti the record suggests no reason why management would regard the factthat she left the plant in Davis' car as any more offensive to it than her participationwith Davis in negotiations on behalf of the Union, or why Wright would believe that suchwas the case11 See footnote 8 above11It was also alleged that Emerson unlawfully warned an employee on July 23 againstexercising the right to strikeWright testified that on July 23 Emerson "advised us not togo out on strike, if we do Ave would be sorry." Emerson did not dispute that lie had givensuch "advice."however, Wright was unclear whether the foregoing warning was coupledwith a reference to Respondent's right to replace strikers, in which case it might be con-strued as merely as privileged prediction that Respondent would exercise that light In anyevent, as it has already been found that Emerson's previous warning that strikers wouldbe blacklisted was unlawful, a violation finding based on the July 23 incident would bemerely cumulative Accordingly, I do not deem it necessary to pass on the instant allegation. NATIONALSPRINGS CORPORATION155Love testified that late in March Reddick indicated to her that he was surprisedto learn that she was a member of the Union, and, when she asked in effect howhe had come to that conclusion, he referred to the fact that she had attended abaigaining session She added that, when she asserted that attendance at a bar-gaining session did not constituteone aunion member, he warned that those whowere in the Union would be "sorry afterwards."The General Counsel contends that, by the foregoing remarks ascribed to Red-dick,Respondent unlawfully interrogated and threatened Love.Reddick denied that there was any such conversation, and Love admitted thather pretrial affidavit of April 21, omits any reference thereto, although such affi-davit purports to relate all remarks made to her by supervisors about the Union 12Moreover, under cross-examination she vacillated considerably as to the date ofthe foregoing incident.Under all thecircumstances,I credit Reddick and findno violation here.2.The 8(a)(5) issueIt is not disputed, and I find, that the Union has at all times here material beenthe statutory representative of the employees in the following appropriate unit:all productionand maintenanceemployees of Respondentat itsHigh Point, NorthCarolina, plant, including job leaders and drivers, but excluding office clericalemployees, professional employees, guards and supervisors as defined in the Act.The amended complaint alleged that Respondent has since February 1, 1965,refused to bargainin good faithwith theUnion inthat it has:(a) Failed and refused to meet diligently with the Union and to setmeetingdates at theend of bargaining sessions.(b)Maintained a fixed and adamant attitudeagainst grantingcheckoff, unionbulletin board space, and an arbitrationclause.(c) Indicated a fixed attitudeagainst signing an agreement.(d)Toldunionrepresentatives that the "door was closed" in respect to sub-jects such as dues checkoff, arbitration, plant visitation by union officials,postingof notices on bulletin boards, pensionprograms,jury duty, andinsurance.a.The due diligence issueIt appears from the foregoing that General Counsel taxes Respondent with alack of due diligence in scheduling and holding meetings. As to the schedulingof meetings, the record shows that of the 24 meetings held after the first meetingon September 25, 1964, 16 were scheduled at the conclusion of the precedingmeeting, by mutual agreement.13 As to the remaining eight meetings, it was stip-ulated that the scheduling of one was deferred at the Union's request, that as tothree meetings the parties agreed that the date would be set by the Federal media-tor, and that no effort was made at the July 23 meeting to schedule the next meet-ing,14 presumably because of the imminence of the strike. Only as to the remainingthreemeetings does it appear that it was arranged that the date would be set bythe parties on a later occasion. In view of this, I do not believe that the record,as a whole, warrants a finding of undue procrastination by Respondent in schedul-ingmeetings.As to the frequency of the meetings, the Union's initial request that a date beset for a bargaining meeting was made on August 20, 1964, Respondent delayedcompliance with this request, citing the fact that its president, Clapp, had beenhospitalized because of a heart attack, and suggesting that, in view of Clapp'sspecial familiarity with Respondent's labor relations, negotiations be deferred untilhis recovery. However, at the insistence of the Union, the first meeting was heldon September 25, without Clapp.15 As already noted, there were 25 meetings inall during the period of 14 months after the August 20 request for bargaining orit Love admitted that she regarded Reddiek as it supers isor, and she pleaded inadvei tenceas the only reason for not mentioning him in her afhdaiit13 In the case of two of the meeting,, the date originally fixed was changed at Respond-ent's requestshield on September 1.idle Ras absentfiomthe first three meetings, and there is no dispute that such absencewas due to his physical condition. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDan average of less than 2 meetings a month.The record shows also that the aver-age duration of a meeting was about 4 hours.16 Davis, one of the union negotia-tors, testified without contradiction,and I find, that at the close of each bargain-ing session he proposed that the parties resume after dinner,17 and failing this,that they reconvene the next day,but Respondent would not agree to either pro-cedure, pleading other demands on its time,and questioning the efficacy of bar-gaining in the late hours of the night.In a case involving a situation strikingly similar on this point to that hereinvolved, the Board said:Because the Union was the newly certified representative of the employ-ees,and there had been no prior collective-bargaining contract,the partieswere of necessity faced with the task of negotiating an initial complete con-tract with all the detail that such an undertaking would entail.Yet the sched-ule of negotiating meetings.consumed an average of only 8 hours amonth over an 8-month period. Such a schedule on its face hardly reflectsa concerted endeavor by the parties to put forth an effort commensurate withthe enormity of the task facing them,particularly as there is no evidence thatat any stage in such negotiations the parties were near reaching agreement.The record establishes,however, that the Respondents alone were responsiblefor the delay . . . . 18Here, it would seem to be equally true that the amout of time devoted to bar-gaining was not on its face commensurate with the task of negotiating an initialcontract,particularlywhen one considers the degree of divergence between theparties on the many issues discussed.As it is undisputed that the Respondent con-sistently rejected the Union's proposals for longer and more frequent meetings, itmust be found that Respondent was primarily responsible for unduly limiting thetime spent in bargaining,19 and here, as inExchange Parts,it is appropriate to con-sider this factor in the light of all the other circumstances,in evaluating Respondent'sgood faith.b.Respondent's positions on bargaining issuesThe complaint cites only three aspects of the bargaining-bulletin boards,checkoff,and arbitration-20 as manifesting Respondent's bad faith,and raises no question asto the bona fides of Respondent'sbargaining with respect to the numerous othermatters discussed,including such topics as wages, seniority,and various fringe bene-fits.The recoid indicates that checkoff,arbitiation,and bulletin boards were dis-cussed at some length,21 and the General Counsel's attack focuses on the validity andcogency of the reasons advanced by Respondent for rejecting the Union's proposals10The parties' stipulation shows the duration of 23 of the meetings,and it appearsfrom such stipulation that the aggregate durationof all 23meetings was 90 hours17Typically,a meeting began about 2 p in and adjourned between 6 and 7 p inisExchange Parts Company,139 NLRB710, 713. See alsoInsulating Fabricator s, Inc.144 NLRB 132519 The fact thata fewof the meetings were cut short at the request of the Union andthat the scheduling of one meeting was deferred to accommodate one of the unionnegotia-tors does not suffice to negate the conclusion that Respondentwas theprincipal offendei inthis area. It is well settled that the reason assigned by Respondent for not acceding to theUnion'sproposal for more frequent meetings-the preoccupation of Respondent's negotia-tois with other matters-isnot a valid excuse for unduly delaying negotiationsIt is theresponsibility of a party to furnish negotiators who are nottoo busy tobargainExchangeParts Company,supra; Derenson's,104 NLRB273, 286;Carnnrer-GrahamCompany,122NLRB 1044, 1069.At the hearing the General Counsel attemptedto litigatethe good faith of Respond-ent's bargaining with regard the right of union agents to visit the plant However in viewof my disposition of the case,there is no need to consider whether this issue was adequatelylitigated or to scrutinize the various reasons advanced by Respondentfor rejecting theUnion's proposal on that subject.21Union Negotiator Davis testified that on July 23, leis fellow negotiator,Woodall, wastold byRespondent's president,Clapp, that"the door was closed"on further negotiationsregarding a number of items, including bulletin boards arbitration and checkoffIIowever,Clapp'sdenial of this charge was corroborated by Reddick,who offered a different, in-nocuous version of the same incident,and Woodall,although present was not asked aboutthe matter.Under these circumstances,I find no preponderance of evidence here in favorof the General Counsel. NATIONAL SPRINGS CORPORATION157in these areas, and for refusing to make any counterproposals, other than a slightmovement on the issue of union bulletin boards.22 However, I do not deem it neces-sary to examine in detail the various reasons assigned by Respondent for rejectingthe Union's proposals, since a more significant clue to Respondent's good faith maybe found elsewhere in the record, and Respondent's obduracy on particular issuesmay better be understood in the light of such evidence, which will next beconsidered.c.Statements of attitude to bargainingThe amended complaint alleges, in effect, that Respondent's refusal to bargain ingood faith was evidenced by its "statements indicating a fixed attitudeagainst sign-ing an agreement."In support of this allegation, the General Counsel cites,interalia,23the evidencediscussed above concerning Emerson's remarks to Wright late in March. As hasalready been found, on that occasion Wright elicited from Emerson the admissionthat the Union had been discussed at a foremen's meeting held that day, and Emer-son added that the negotiations would be "long and drawn out," and that, ifRespondent could prolong the negotiations until June, there would be anotherelection in which the Union would be "voted out."While it has been found that Wright was justified in regarding the foregoingremark as based on a statement of policy made by higher management at the fore-men's meeting, it becomes pertinent to consider here whether there was in fact anysuch statement of policy or whether Emerson was merely relating to Wright his per-sonal opinion as to the future course of the bargaining. Emerson denied that therewas any such statement by management and Reddick denied that he had ever dis-cussed with any supervisors the future course or outcome of the bargaining, andinsisted as did Clapp and Koch, that the only topic discussed at the foremen's meet-ings in March was workmen's compensation insurance, and that any reference tothe Union at foremen'smeetingswas limited to an admonition not to discuss theUnion with the employees. Thus, it appears to be Respondent's position that, if anysuch remarks were made by Emerson, they merely reflected his personal views.However, the circumstances that Emerson's remarks, as credibly reported byWright, were not couched in terms of an expression of personal opinion, but interms of a factual account of Respondent's bargaining strategy, and that such state-ment was coupled with an admission that the Union had been discussed at the fore-men's meeting, are persuasive that Emerson was not merely expressing a personalopinion but was purporting, rather, to divulge what has been said at themeeting,and the record suggests no reason why Emerson would misrepresent to Wright whathad been there said about protracting the negotiations.Accordingly, I do not credit Respondent'switnesseson this issue, and find that,as Emerson's admission to Wright implied, Respondent's higher management in facttold its foremen at their March meeting that its bargaining strategy was to protractthe negotiations with the Union until it could be voted out.24The Board, with judicial approval, has frequently found bad-faith bargaining, evenwhere a respondent's conduct at the bargaining table outwardly comported with allthe requirements of the Act, the Board relying in such cases on evidence of admis-sions by the respondent's agents that it had no intention of reachingagreement.22 On September 10, Respondent offered to compromise that issue by providing a smallspace on the existing plant bulletin board for "non-controversial" notices of union meetings24The General Counsel, in this connection, also adduced testimony by Davis that at abargaining meeting on April 13, Clapp stated that, if he was going to sign a contract, hewould not mind including therein the Union's seniority proposal This was substantiallycorroborated by Wright and Tyson. However, Clapp, Reddick, and Koch, all of whom repre-sented Respondent at the negotiations, denied that any such statement was made I do notdeem it necessary to resolve this conflict, since, even if the statement was made, it isreadily susceptible to the interpretation that Clapp meant only to say that, if all otherissues were resolved, he would have no objection to the seniority proposal or that lie didnot regard the seniority issue, in itself, of such importance as to preclude him fromreaching an agreement.2s So far as the record shows, no effort has in fact been made by Respondent, to petitionfor a new election. However, such a petition could not have been timely filed before July 22,the anniversary of the Union's certification, and would have been barred thereafter by thependency of the instant charge, which was filed on July 14. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, in a recent case,where the facts were strikingly similar to those here pre-sented,the Board affirmed a finding by a Trial Examiner of bad-faith bargaining,even though the "actual content of the bargaining conferences"and "the positionswhich the Company maintained in bargaining"were not"per seinvalid or evenindicative of bad faith,"and the respondent was not found to be derelict in any ofthe other objective bargaining requirements of theAct. TheBoard relied,rather,solely on statements by supervisors to employees that the respondent would not signa contract and that the union could be voted out in a year. The Trial Examinerthere observed:When an employer approaches the bargaining table with a preconceived-deter-mination not to reach agreement,he cannot be heard to say that he has bar-gained in good faith,even though on the surface none of his positions in thebargaining would be untenable if taken in good faith.Stark Ceramics, Inc.,155 NLRB 1258.The rationale underlying this and other decisions,in which bad-faith- bargaininghas been found despite an outward appearance of diligent,albeit fruitless,bargain-ing would seem to be that it is not too difficult a matter for a negotiator to gaugethe temper of his opposite number at the bargaining table and to determine just howfar to go in'makmg concessions,wihtout incurring any undue risk that such con-cessions will remove all the obstacles to agreement.ThatRespondent pursued such a course here is evidenced not only by Emerson'saforementioned disclosures toWright,but also by an exchange at the hearingbetween Respondent's counsel and Union Negotiator Davis, indicating that Respond-ent was aware of the issues which the Union regarded as essential to an agreement.Thus, during the course of the cross-examination of Davis, Respondent'scounselfor the first time broached the subject of the Union's "hard list,"which, it developed,was a list of those items which the Union regarded as indispensable to an agree-ment, and counsel elicited Davis'admission that checkoff,bulletin boards,, andarbitration were on that list. These were all items as to which Respondent made noconcession,except for the.slight movement on bulletin boards, noted above. It doesnot appear from the record how Respondent learned of this "hard list," 25 but, know-ing of the list, it was a simple matter for Respondent to steer a course in the bar-gaining which would forestall reaching any agreement.Accordingly,I am persuaded that, as Emerson'sdisclosure toWright indicated,Respondent's bargaining strategy was dominated throughout by a fixed determinationnot to reach agreement.The fact that Respondent resisted the Union's demands formore frequent meetings on the untenable ground that Respondent could not sparethe time, and the inadequacy.of the total time allotted by Respondent to the nego-tiations,tend to reinforce' the foregoing conclusion.26It is found therefore thatRespondent did not bargain in good faith,thereby violating Section 8(a) (5) and (1)of the Act.3.The refusal to reinstate the strikersThe General Counsel contends that Respondent violated Section 8(a) (3) and (1)of the Actby refusing on or about September 16 to reinstate the strikers,notwith-standing their unconditional offer to return to work.It is admitted that on September 15, at the close of the bargaining session,Woodall submitted to Clapp, on behalf of allthe strikers, an unconditional offer toreturn towork. The nextday, in a letter dated September16,27ClappinformedWoodallthat Respondent could reach no decision on reinstatement of the strikersand indicatedthat it wouldaidRespondent to reach such a decision if all thestrikers whodesired reemployment would present themselves in person at the planton September17 at 7:30 a.m. Later onthe 16th the Union wired Respondent that-',Presumably, the Union, itself,referredto such a list at the bargaining meetings24Further suliport forthis conclusion,ifany wereneeded,may befound inEmerson swarning to Weight that, if the employees struck, they would be blacklisted by Respondentand his admission that she had beendenieda raise because of her union.activities It isdifficult to reconcile such evidenceof unionanimus on the part of Respondent with asinceredestre to reachan accommodationwith the Union27 See Joint Exhibit 42 This letter was deliveredmanually to Woodall on the 16th25llowever,still laterthe same day Woodall wired Clapp,inquiring,in effect, whetherRespondent's letter of September 16 represented an unconditionaloffer to reinstate allthose who reported at the plant on the17th These was no reply to this wire NATIONAL SPRINGS CORPORATION159the foregoing procedure was acceptable.28About 30 of the strikers 29 presented them-selves at the appointed place and time,but none were rehired.On September 21,Respondent wrote the Union that,after reviewing its manpower requirements in thelight of'the number bf strikers who had indicated that they wished to return towork, it had determined that its plant was "fully staffed at this time,"and that therewere no available openings.On October 8, the Union again made an unconditionaloffer on behalf of the strikers,to return to work. On October 11, Respondent repliedthat it could not regard this as a request ofallthe strikers for rehire,in view of thefact that many of them had failed to appear personally at the plant on the 17th.As to those who did'so ' appear,Respondent promised that they would be accorded"every'legal right due them." At the time of the hearing none of the strikers hadbeen rehired.Clapp admitted at the hearing that, even before asking that.the strikers report onthe 17th, he knew that he could not use them, and that his only purpose in askingthem to'report v3as 'to'de'termine which of- them was actually available for work,should an opening develop.30It is accordingly clear thatiRe'spondeiit's letter of September 16 did not constitutean offer of reinstatement,31and' that-the failure of any of the strikers to respondthereto cannot defeat their right to reinstatement with backpay.A more fundamental objection to any'such relief for the strikers is the fact that,so far as the record shows, they had been all'replaced before September 15, whenthey first offered to return to work Accordingly,,their right to reinstatement dependson whether they were economic or unfair labor practice strikers.Davis asserted that about 2 or 3 weeks before the strike the Union called a meet-ing of its members to take, a strike vote, that he stated at the meeting,before thevote was taken,that he did, not believe the-Union could obtain a contract without astrike, and that Respondent was determined,to prolong the negotiations until itcould destroy the Union'smajority, and he testified that an employeee member oftheUnion'snegotiation committee expressed a similar view.Moreover,about 2weeks before the strike, Davis filed the instant.charge, alleging that Respondent hadunlawfully refused to bargain.However, a notice distributed by the Union before the strike contains a statementof the Union'sdetermination to strike,if necessary,for a "fair contract,"and a listof benefits which Respondent allegedly had refused to grant in the negotiations,22and the notice cites certain objectionable features of the existing'piece rate arrange-ment.Moreover,in an article published by a local newspaper on July 26, thereappears the following:1.A picture of pickets outside Respondent'splant, carrying signs which featuredemands for higher wages and a "fair" contract.332.A report of an interview,with Davis, in which he related that Respondent hadrejected certain union demands,listing six of the items contained in the aforemen-tioned union notice.34Nevertheless,even if one assumes that the strike was occasioned solely by dis-satisfaction with the, progress of negotiations,it is well settled that a strike for sucha reason is an unfair labor practice strike, where,as here, the Employer hasapproached the negotiations with a fixed determination to avoid agreement. Thus,,in theMarathon-Clarkcase,35where the Board found the respondent had engagedmerely in the surface bargaining,the Board stated:The record shows that the employees struck because they had no contract andbecause of,their dissatisfactionwith the progress of the negotiations. As^The General Counsel's amended complaint lists a total of 49 strikerss" In his brief, the General Counsel cites Respondent's foregoing,admitted lack of candorin dealing with the Union concerning'the reinstatement issue as anotherinstance ot Re-spondent'sbadfaithHowever,as the complaint does not allege any violation of Section8 (a) 5) inthatrespect, I make no findingto that effect11Nor,in view of the Union'sunanswered inquiry of September 16 (see footnote 28,above),can it be said that the Union regarded the September 16 letter as an offer ofreinstatement.-'°This list contains eight items including arbitration,bulletin boards,checkoff, andwages^ Clapp identified the picture as an accurate representation of thepicketing.aiDavis acknowledged the accuracy of the newspaper reporta Marathon-Clark Cooperative Dairy Association,137 NLRB882, 885 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's unlawful refusal to bargain impeded successful negotiations andas it prevented even the possibility of the parties reaching agreement, suchunlawful conduct was a causative factor in the walkout. Accordingly, we findthat the employees were engaged in an unfair labor practice strike, .36While it is true that there is no assurance here that there would have been entireaccord, even if Respondent had bargained in good faith, it is well settled that theburden is on the employer in such a case to disentangle the consequences of hiswrongdoing.37It is therefore concluded that as unfair labor practice strikers the instant strikerswere entitled to reinstatement upon proper application, that such application wasmade on September 15, and October 8, and that the subsequent rejection of suchapplications violated Section 8(a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent violated Section 8(a) (1), (3), and (5)of the Act, it will be recommended that the Respondentceaseand desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent refused to bargain in good faith with theUnion, which represented a majority of the employeesin anappropriate unit.Accordingly, I shall recommend that the Respondent be ordered to bargain, uponrequest, in good faith with the Union as the exclusive representative of the employ-ees in the appropriate unit.Having also found that the Respondent unlawfully refused on and after Sep-tember 16 to comply with the Union's requests for reinstatement of the strikers, Ishall recommend that, to the extent it has not already done so, Respondent berequired to reinstate all the strikers to their former or substantially equivalent posi-tions without impairment of seniority or other rights and privileges, discharging, ifnecessary, any replacements hired on or after July 26. I shall also recommend thatRespondent be required to make the strikers whole for any loss of earnings suf-fered by reason of the discrimination against them, by payment to each of a sumof money equal to that which they normally would have earned as wages from Sep-tember 16, to the date of any past or future offer or reinstatement, less their netearnings during such period. Backpay shall be computed in accordance with theformula stated in F.W. Woolworth Company,90 NLRB 289; interest shall beadded to backpay at the rate of 6 percent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.38In view of the Respondent's unfair labor practices, particularly the discriminatoryconduct found above, there exists a threat of future violations, which warrants abroad cease-and-desist order.CONCLUSIONS OF LAW1.All Respondent'sproduction and maintenance employees at its High Point,North Carolina,plant,including job leaders and drivers but excluding office cleri-38Accord :Southwestern Porcelain Steel Corporation,134 NLRB 1733 ;The General Tireand Rubber Company,135 NLRB 269;Berger Polishing, Inc,147 NLRB 21, 37-38;SanAntonio Machine & Supply Corp.,147 NLRB 1112;The Stilley Plywood Company, Inc,94 NLRB 932, 934, 985-986, enfd. 199 F.2d 319 (C.A. 4), cert denied 344 US. 933,J.W. Woodruff, d/b/a Atlanta Broadcasting Company,90 NLRB 808, 82139N.L.R.B. V. Remington Rand, Inc.,94 F 2d 862, 872 (C.A. 2), cert denied 304 US576;N.L.R B. v. Wooster Division of Borg-Warner Corporation,236 F.2d 898, 907 C.A 6).38 Pursuant to the terms of the settlement agreement with respect to McClure, she willbe treated as one of the strikers for purposes of determining her entitlement to backpay,and her backpay will therefore run from September 16. See footnote 2, above SNAP-OUT BINDING & FOLDING, INC.161cals, professional employees, guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.2.At all times material the Union has been and still is the exclusive representa-tive of all the employees in the aforesaid unit for the purposes of collective bar-gaining, within the meaning of Section 9(a) of the Act.3.By refusing since September 1, 1965, to bargain collectively in good faithwith the Union as the exclusive representative of its employees in an appropriateunit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.4.By threats of reprisals for engaging in concerted activities and for giving aees the futility of collective bargaining, Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct, and has engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The strike of Respondent's employees, called on July 26, 1965, was caused byRespondent's unfair labor practices.6.Respondent has violated Section 8(a)(3) and (1) of the Act by rejecting thereinstatement requests of striking employees received on September 15 andOctober 8.[Recommended Order omitted from publication.]Snap-out Binding&Folding, Inc., Automated Folding & BindingCo.andLocal 63-63A,International Brotherhood of Bookbind-ers,AFL-CIO,Petitioner.Case 21-RC-9894.July 12, 1966DECISION AND ORDERPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on January 28, 1966, underthe direction and supervision of the Regional Director for Region 21.A tally of the ballots showed that of approximately 45 eligible voters,15 cast ballots for, and 15 against, the Petitioner, 9 cast challengedballots, and 1 cast a void ballot. The challenged ballots were sufficientin number to affect the results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affecting the results of theelection.In accordance with the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, as amended, theRegional Director conducted an investigation and, on May 10, 1966,issued and duly served upon the parties his report on challengedballots and objections to election. In his report, the Regional Direc-tor recommended that two of the challenges to ballots be overruled,that six of the challenges be sustained, and that the ruling on oneballot be reserved until the National Labor Relations Board makes adetermination of the voter's status in a pending unfair labor practiceproceeding.He further recommended that certain of the objections160 NLRB No. 6.257-551-67-vol. 160-12